   Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 1 of 25 PageID #:193



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

HOSEA WORD,

                                Plaintiff,
              v.
                                                     No. 18 CV 141

THE CITY OF CHICAGO, EDDIE
JOHNSON, EUGENE WILLIAMS,
and AL WYSINGER,

                               Defendants.

           MOTION FOR REASSIGNMENT BASED ON RELATEDNESS

      Plaintiff, Hosea Word, pursuant to Northern District of Illinois Local Rule

40.4, respectfully requests that this Court make a finding that the lawsuit

captioned Hosea Word v. The City of Chicago, et. al., (No. 18 CV 07220) currently

pending before the Honorable Judge Elaine E. Bucklo is sufficiently related to this

matter, and that it is appropriate for the Word case to be reassigned to this Court.

In support thereof, Plaintiff states as follows:

      1.      According to Local Rule 40.4(a) “cases are related if they: (1) involve

the same property; (2) involve the same issues of fact or law; (3) grow out of the

same transaction or occurrence; or (4) in a class action, one or more of the classes

involved are the same.” N.D. Ill. R. 40.4(a).

      2.      On October 29, 2018, Plaintiff filed a Complaint (No. 18 CV 07220)

alleging that the Defendants retaliated against the Plaintiff for challenging the

exam cheating that is the subject of this pending action. (Exhibit A.)
   Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 2 of 25 PageID #:194



       3.     The 18 CV 07220 action was brought under Title VII of the Civil

Rights Act of 1964 and the Illinois Whistleblower Act, 740 ILCS 174, alleging

retaliation based on Plaintiff’s complaint about the exam cheating. Id.

       4.     Both this action and the 18 CV 07220 action arise out of the same facts

and occurrence.

       5.     Reassignment is also appropriate under Local Rule 40.4(b)if: (1) both

cases are pending in the Northern District of Illinois; (2) the handling of both cases

by the same judge is likely to result in a substantial saving of judicial time and

effort; (3) the earlier case has not progressed to the point where designating a later

filed case as related would be likely to delay the proceedings in the earlier case

substantially; and, (4) the cases are susceptible of disposition in a single proceeding.

N.D. Ill. R. 40.4(b).

       6.     Here, both cases are pending in the Northern District of Illinois, the

handling of both cases by this Court would save judicial time and effort, the above-

captioned case has not progressed such that transfer would cause any delay, and

the cases are susceptible of disposition in a single proceeding.

       7.     Transferring the 18 CV 07220 case and handling that case as related

to this case would save a substantial amount of judicial and party resources.




                                           2
   Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 3 of 25 PageID #:195



        WHEREFORE, Plaintiff respectfully requests that this Court enter an order

pursuant to Northern District of Illinois Local Rule 40.4 finding that the 18 CV

07220 case is related to the case at bar and that reassigning the 18 CV 07220 case

to this Court is appropriate, and for such other and further relief this Court deems

just.

        DATED:      November 20, 2018

                                              PLAINTIFF HOSEA WORD

                                              By: /s/ Christopher W. Carmichael
                                                     One of his Attorneys
Victor P. Henderson
Christopher W. Carmichael
Breanna N. Kantor
HENDERSON PARKS, LLC
140 S. Dearborn St., Suite 1020
Chicago, Illinois 60603
Tel.: (312) 262-2900
vphenderson@henderson-parks.com
ccarmichael@henderson-parks.com
bnkantor@henderson-parks.com




                                          3
   Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 4 of 25 PageID #:196



                             CERTIFICATE OF SERVICE


         The undersigned, Breanna N. Kantor, an attorney, hereby certifies that Plaintiff’s
Motion for Reassignment Based On Relatedness was served on November 20, 2018, in
accordance with Fed.R.Civ.P. 5, LR 5.5, and the General order on electronic Case filing
(ECF), pursuant to the district court’s ECF system as to the ECF filers, and was sent by
first class mail or by hand delivery to non-ECF filers, if any.




                                         By:    /s/ Breanna N. Kantor




                                            4
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 5 of 25 PageID #:197
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 6 of 25 PageID #:198
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 7 of 25 PageID #:199
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 8 of 25 PageID #:200
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 9 of 25 PageID #:201
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 10 of 25 PageID #:202
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 11 of 25 PageID #:203
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 12 of 25 PageID #:204
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 13 of 25 PageID #:205
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 14 of 25 PageID #:206
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 15 of 25 PageID #:207
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 16 of 25 PageID #:208
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 17 of 25 PageID #:209
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 18 of 25 PageID #:210
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 19 of 25 PageID #:211
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 20 of 25 PageID #:212
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 21 of 25 PageID #:213
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 22 of 25 PageID #:214
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 23 of 25 PageID #:215
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 24 of 25 PageID #:216
Case: 1:18-cv-00141 Document #: 33 Filed: 11/20/18 Page 25 of 25 PageID #:217
